Citation Nr: 1629925	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-47 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a bilateral knee disability and, if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, inter alia, found that new and material evidence had not been submitted and declined to reopen the Veteran's claims for service connection for disabilities of the back and bilateral knees.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

The issue of service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  VA will inform the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  In a February 1983 decision, the AOJ denied the Veteran's claim for service connection for a back disability, characterized at that time as a low back strain, and a bilateral knee disability, characterized as a disability of the legs.  Although notified of the denial, the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial, or additional service records received. 
 
2.  As concerns the Veteran's back disability, evidence received since February 1983 is cumulative of evidence previously received, does not relate to a relevant unestablished fact, and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection.
 
3.  As concerns the Veteran's bilateral knee disability, evidence added to the record since the final February 1983 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.

CONCLUSIONS OF LAW

1.  The unappealed February 1983 rating decision that denied the Veteran's claim for service connection for a back disability and a bilateral leg disability is final.  38 U.S.C.A. § 7105(c) (1982) [(West 2014)]; 38 C.F.R. §§ 20.302, 20.1103 (1982) [(2015)]. 
 
2.  The Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 
 
3.  As evidence received since the February 1983 final denial is new and material, the criteria for reopening the claim for service connection for a bilateral knee disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Background and Applicable Law

The Veteran's claims for service connection for a low back strain (hereinafter, "back disability") and a disability of the legs (hereinafter, "bilateral knee disability") were previously denied in a February 1983 rating decision.  An appellant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within that time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

In April 1983, the Veteran filed an NOD concerning the AOJ's February decision.  In May 1983, VA issued a statement of the case (SOC) concerning the issues.  Although informed of his right to do so, the Veteran did not file a substantive appeal.  Thus, the February 1983 rating decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103. 

A previously denied claim can be reopened if the claimant submits evidence that is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, evidence is "new" if it has not been previously submitted to agency decisionmakers and is "material" if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Back Disability

In the February 1983 decision denying service connection for a back disability, it was noted that there was no orthopedic injury in the Veteran's service treatment records and no diagnosis of such condition during service.  The decision indicated that the Veteran complained of back pain in service as part of an infection, rather than an orthopedic problem.  It was noted that a VA examination in November 1982 found residuals of a lumbosacral strain, which was treated in October 1982, some three years after service.  Therefore, the claim was denied.  No new service treatment records have been received since the rating decision in question, and there remains no indication of a diagnosis of a back disability or any other back injury during service.  Furthermore, the records received in connection with the Veteran's claim to reopen show no nexus between any disability of the Veteran's back and his military service.  Thus, there is no tendency in the evidence submitted to show an in-service injury or condition or any nexus between any current condition and service.  Although there has been new evidence received, the Board finds that none of the evidence submitted can thus be considered material sufficient to warrant an examination, or reasonably result in substantiation of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Shade, supra.  Therefore, the Veteran's appeal, to this extent, is denied. 

New and Material Evidence - Bilateral Knee Condition

In the February 1983 rating decision, it was determined that there was no objective finding of any kind related to the Veteran's right knee.  The rating decision was silent as to the left knee.  Regardless, the Veteran's knee claim was denied for lack of a current disability. 

Evidence submitted in connection with the Veteran's claim to reopen shows that, in December 2012, he was seen at a private hospital for complaints of right knee pain.  At that time, the Veteran indicated that he had experienced such pain for 30 years.  Records show he underwent a left total knee replacement in October of that year.  Private records from February 2013 show a diagnosis of osteoarthritis of the bilateral knees.  In addition, statements received from the Veteran, including his notice of disagreement and his December 2010 substantive appeal to the Board, indicate that he fell down a ladder while serving in the Navy, and also that he was hit in the knees by a car while in service. 

In Shade, the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Here, the February 1983 rating decision denied service connection for a knee disability, as there was no evidence of an in-service injury or a diagnosis of a disability.  The newly received evidence provides a possible in-service injury and indicates long-standing knee problems, as well as a formal diagnosis of a knee disability.  As such, the Board finds that the old and new evidence of record, considered as a whole, arguably "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R.  § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a bilateral knee disability.

ORDER

New and material evidence not having been received, the request to reopen a claim for service connection for a back disability is denied.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability is reopened; the appeal is granted to this extent only.

REMAND

The Veteran has not been afforded a VA examination with respect to his claimed bilateral knee disorder.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, supra.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id. 

In consideration of the Veteran's assertions of an in-service accident, ongoing symptomatology, and a diagnosis of a bilateral knee disability, the Board finds that the threshold requirements of McLendon have arguably been met with respect to this claim, warranting an examination in accordance with VA's duty to assist.

Finally, the Veteran should be provided with an opportunity to identify any additional VA or non-VA healthcare provider who has treated him for his bilateral knee disability, and records of such treatment should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary assistance from the Veteran, obtain all outstanding private or VA treatment records related to the claim on appeal.

2.  Next, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his bilateral knee disability.

The record should be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner should identify all current disabilities of the Veteran's bilateral knees.  Then, with respect to each diagnosis, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's military service. 

The examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, the onset of symptoms, and the continuity of such thereafter, and those lay reports, to the extent made, should be considered in formulating the requested opinion.

A complete rationale must be provided for all opinions and conclusions reached. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


